DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

Applicant has amended claims 1 and 15 to overcome the objection to the claims provided int eh previous office action.

Applicant has amended clam 1 to overcome the 35 USC 112 rejection provided in the previous office action.

Response to Arguments
Applicant's arguments filed on 11/02/2022 with respect to claims 1 – 6, and 9 - 17 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that NODA does not disclose at least "determine whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition" as presently claimed.

In reply Examiner notes as argued above applicant clams "determine whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition".  Therefore, as claimed only one of a position of the detected pupil image/ a number of the detected corneal reflection images are required.  Noda teaches both of these steps a position of the detected pupil image in at least paragraph 0061 and figure 6 item E3a pupil;  also, a number of the detected corneal reflection images in at least paragraphs 0049, 0057 - 0059 pupil-corneal reflection method.  As noted as claimed only one of these items a position of the detected pupil image/ a number of the detected corneal reflection images is required in the claim but Nada does include both items.  Finally, applicant does not clearly claim how eye image, pupil image, and corneal reflection images are different from each other, examiner can broadly read each of these as part of the same image.
Thereby the rejection is maintained.

Applicant's arguments filed on 11/02/2022 with respect to claims 7 - 8 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6 and 9 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NODA (US PgPub No. 2018/0039327). 
Regarding claim 1, NODA teaches an electronic device (figure 1 item 12; imaging apparatus) configured to obtain an eye image representing an eye that is captured when looking at a display (figure 5 items S100 – S110 and figures 6 - 12; obtain an eye image representing an eye that is captured when looking at a display), the electronic device (figure 1 item 12) comprising: at least one memory storing instructions (figures 4 and 16; at least one memory storing instructions); and at least one processor which executes the stored instructions causing the at least one processor (figures 4 and 16; at least one processor which executes the stored instructions causing the at least one processor) to: detect at least one of a pupil image and corneal reflection images from the eye image (a position of the detected pupil image in at least paragraph 0061 and figure 6 item E3a pupil;  also a number of the detected corneal reflection images in at least paragraphs 0049, 0057 - 0059 pupil-corneal reflection method.  As noted as claimed only one of these items a position of the detected pupil image/ a number of the detected corneal reflection images is required in the claim but Nada does include both items); perform line-of-sight detection, based on the obtained eye image (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; perform line-of-sight detection, based on the obtained eye image); determine whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition and provide a predetermined notification regarding a method of adjusting a viewing state in which the display is visually perceived, according to a result of the determination (figure 5 item S120 – S130 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; adjust image depending on image related to eye wherein determine whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition and provide a predetermined notification regarding a method of adjusting a viewing state in which the display is visually perceived, according to a result of the determination).

Regarding claim 2, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the predetermined notification is provided based on the eye image obtained during a calibration operation relating to the line-of-sight detection (figure 5 item S120 – S130 also paragraph 0088 notification to the user; Additionally, abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15 eyeball tracking and instructions).

Regarding claim 3, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein in a case where the pupil image is not captured within a predetermined area in the eye image, a notification that the eye is to be moved to a predetermined position corresponding to the predetermined area is provided as the predetermined notification (figure 5 item S120 – S130 also paragraph 0088 notification to the user; Additionally, abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15 eyeball tracking and instructions).

Regarding claim 4, as mentioned above in the discussion of claim 3, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein in a case where the pupil image is captured outside the predetermined area, a notification of a moving direction indicating a direction that the eye is to be moved to reach to the predetermined position is further provided as the predetermined notification, with the moving direction corresponding to a direction from the pupil image to the predetermined area (figure 5 item S120 – S130 also paragraph 0088 notification to the user; Additionally, abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15 eyeball tracking and instructions).

Regarding claim 5, as mentioned above in the discussion of claim 4, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the notification of the moving direction includes display of an arrow on the display (paragraphs 0094 – 0097; notification of direction).

Regarding claim 6, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the stored instructions further causes the at least one processor to determine whether the number of corneal reflection images is less than a predetermined number and control the predetermined notification to vary notification content depending on a result of the determination (abstract and paragraphs 0007-0009, 0072, 0085, and 0094 – 0097; corneal reflection images is less than a predetermined number i.e. 1 and control the predetermined notification to vary notification content depending on a result of the determination wherein only notify if needed).

Regarding claim 9, as mentioned above in the discussion of claim 6, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein in a case where the number of corneal reflection images is greater than a predetermined number, a notification of a content regarding movement of eyeglasses is provided as the predetermined notification (paragraphs 0079; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; eyeglasses wherein in a case where the number of corneal reflection images is greater than a predetermined number, a notification of a content regarding movement of eyeglasses is provided as the predetermined notification).

Regarding claim 10, as mentioned above in the discussion of claim 9, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the stored instructions further causes the at least one processor to, after providing the notification of the content regarding movement of eyeglasses, display, on the display, a first item corresponding to a corneal reflection image that has moved by a distance that is longer than a predetermined distance and a second item of an area corresponding to an area of the eye image, and provide a notification that the eyeglasses is be moved to move the first item out of the area of the second item (paragraphs 0079; abstract and paragraphs 0007, 0049, 0057 – 0058, 0070 – 0072, and 0094 - 0097 also figures 7 and 10-15; wherein the stored instructions further causes the at least one processor to, after providing the notification of the content regarding movement of eyeglasses, display, on the display, a first item corresponding to a corneal reflection image that has moved by a distance that is longer than a predetermined distance and a second item of an area corresponding to an area of the eye image, and provide a notification that the eyeglasses is be moved to move the first item out of the area of the second item; showing move direction of eye glasses).

Regarding claim 11, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein a state during the calibration operation relating to line-of-sight detection is a state in which an item for calibration is displayed on the display (abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; line-of-sight detection and displaying).

Regarding claim 12, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an optical image incident through an optical system for the display, the optical system being provided between the display and an eyepiece (abstract and paragraphs 0018, 0029 and 0074 also figures 7 and 10-15; a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an optical image incident through an optical system for the display, the optical system being provided between the display and an eyepiece).

Regarding claim 13, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an incident optical image without passing through an optical system for the display, the optical system being provided between the display and an eyepiece, and the stored instructions further causes the at least one processor to change a range of the eye image for performing the line-of-sight detection according to information regarding a distance between the line-of-sight detection sensor and a photographer (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; a line-of-sight detection sensor, wherein the line-of-sight detection sensor obtains the eye image based on an incident optical image without passing through an optical system for the display, the optical system being provided between the display and an eyepiece, and the stored instructions further causes the at least one processor to change a range of the eye image for performing the line-of-sight detection according to information regarding a distance between the line-of-sight detection sensor and a photographer).

Regarding claim 14, NODA teaches control method of an electronic device (figure 1 item 12; imaging apparatus) configured to obtain an eye image representing an eye that is captured when looking at a display (figure 5 items S100 – S110 and figures 6 - 12; obtain an eye image representing an eye that is captured when looking at a display), the control method comprising: detecting at least one of a pupil image and corneal reflection images from the eye image (a position of the detected pupil image in at least paragraph 0061 and figure 6 item E3a pupil;  also a number of the detected corneal reflection images in at least paragraphs 0049, 0057 - 0059 pupil-corneal reflection method.  As noted as claimed only one of these items a position of the detected pupil image/ a number of the detected corneal reflection images is required in the claim but Nada does include both items); performing line-of-sight detection, based on the obtained eye image (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; perform line-of-sight detection, based on the obtained eye image); determining whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition (figure 5 item S120 – S130 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; adjust image depending on image related to eye wherein determine whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition); and providing a predetermined notification regarding a method of adjusting a viewing state in which the display is visually perceived, according to a result of the determination (figure 5 item S120 – S130 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; providing a predetermined notification regarding a method of adjusting a viewing state in which the display is visually perceived, according to a result of the determination).

Regarding claim 15, NODA teaches a non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a control method (paragraphs 0009, 0102 – 0106, and 0131) of an electronic device (figure 1 item 12; imaging apparatus) configured to obtain an eye image representing an eye that is captured when looking at a display (figure 5 items S100 – S110 and figures 6 - 12; obtain an eye image representing an eye that is captured when looking at a display), the control method comprising: detecting at least one of a pupil image and corneal reflection images from the eye image (a position of the detected pupil image in at least paragraph 0061 and figure 6 item E3a pupil;  also a number of the detected corneal reflection images in at least paragraphs 0049, 0057 - 0059 pupil-corneal reflection method.  As noted as claimed only one of these items a position of the detected pupil image/ a number of the detected corneal reflection images is required in the claim but Nada does include both items); performing line-of-sight detection, based on the obtained eye image (paragraphs 0020, 0029, 0031, 0037, 0039, 0041, 0049 – 0050, 0054, 0057, 0066 – 0067, 0074, 0095; perform line-of-sight detection, based on the obtained eye image); determining whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition (figure 5 item S120 – S130 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; adjust image depending on image related to eye wherein determine whether or not at least one of a position of the detected pupil image and a number of the detected corneal reflection images satisfies a predetermined condition); and providing a predetermined notification regarding a method of adjusting a viewing state in which the display is visually perceived, according to a result of the determination (figure 5 item S120 – S130 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; providing a predetermined notification regarding a method of adjusting a viewing state in which the display is visually perceived, according to a result of the determination).

Regarding claim 16, as mentioned above in the discussion of claim 1, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the method of adjusting the viewing state is determined based on the number of corneal reflection images in the eye image (abstract and paragraphs 0007, 0049, 0055 – 0058, 0070 – 0072, and 0085 also figures 6 - 7 and 10-15; adjusting the viewing state determined based on the number of corneal reflection images in the eye image).

Regarding claim 17, as mentioned above in the discussion of claim 2, NODA teaches all of the limitations of the parent claim.  Additionally, NODA teaches wherein the calibration operation is an operation for obtaining a correction value to be used in the line-of-sight detection (figure 5 item S120 and also in paragraphs 0083, 0114, 0130, and 0134; abstract and paragraphs 0007, 0049, 0057 – 0058, and 0070 - 0072 also figures 7 and 10-15; wherein the calibration operation is an operation for obtaining a correction value to be used in the line-of-sight detection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 - 8 rejected under 35 U.S.C. 103 as being unpatentable over NODA (US PgPub No. 2018/0039327) in view of Yoda (US PgPub No. 2012/0002843).
Regarding claim 7, as mentioned above in the discussion of claim 6, NODA teaches all of the limitations of the parent claim.
Additionally, NODA teaches where the number of corneal reflection images is less than the predetermined number (abstract and paragraphs 0007-0009, 0072, 0085, and 0094 – 0097; corneal reflection images is less than a predetermined number i.e. 1).
However, NODA fails to teach wherein in a case, a notification of a content regarding a degree of opening of an eyelid is provided as the predetermined notification. Yoda, on the other hand teaches in a case, a notification of a content regarding a degree of opening of an eyelid is provided as the predetermined notification.
More specifically, Yoda teaches in a case, a notification of a content regarding a degree of opening of an eyelid is provided as the predetermined notification (paragraph 0036; warning for eye and lid state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yoda with the teachings of NODA to have a system for detecting and informing the user of eye and lid state thereby improving the imaging of NODA.

Regarding claim 8, as mentioned above in the discussion of claim 7, NODA in view of Yoda teach all of the limitations of the parent claim.  Additionally, Yoda teaches wherein the content regarding a degree of opening of an eyelid is a content about widening the opening of the eyelid (paragraph 0036; warning for eye and lid state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Yoda with the teachings of NODA to have a system for detecting and informing the user of eye and lid state thereby improving the imaging of NODA.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohya (US patent No. 2016/0048735) teaches determining an open state of eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
11/09/2022